Motion Stricken, Appeal Dismissed and Memorandum Opinion filed August
18, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                NO. 14-19-00547-CV

                    DEK-M NATIONWIDE, LTD, Appellant

                                          V.
     DAVID HILL D/B/A DOH OIL CO. CASSIE MOSELEY & DAVID
     MOSELEY AND COLORADO COUNTY CENTRAL APPRAISAL
                       DISTRICT, Appellees

                 On Appeal from the Second 25th District Court
                           Colorado County, Texas
                        Trial Court Cause No. 23,859

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed June 26, 2019. Appellant has been
notified by four separate orders that the appeal was subject to dismissal for want of
prosecution for: (1) not paying the filing fee; (2) not paying for the clerk’s record;
and (3) not filing a brief. Tex. R. App. P. 5, 37.3(b), 38.8(a)(1), 42.3. In response
to the last order to file the appellant’s brief on or before July 31, 2020 or the appeal
would be dismissed for want of prosecution, a motion to extend time to file the
brief was filed by “COUNSEL FOR APPELLANTS for Only this Motion.”
Counsel has not made an appearance in this appeal before this motion. Counsel
cites no authority that allows a partial appearance in an appellate court, and absent
such authority the court declines to recognize such an “appearance pro tem.”
Accordingly, the motion is stricken.

      On July 16, 2020, this court issued an order stating that unless appellant filed
a brief on or before July 31, 2020, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no brief. We dismiss the
appeal.



                                       PER CURIAM


Panel consists of Justices Christopher, Spain, and Hassan.




                                          2